1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                      ***
      UNITED STATES OF AMERICA,
4
                           Plaintiff,
5                                                         2:20-cr-00052-APG-EJY
      vs.                                                 ORDER
6     JASON CLARK,
7                           Defendant.
8

9           Before the Court is the Emergency Motion to Reopen Detention Hearing (ECF NO. 16).
10          Accordingly,
11          IT IS HEREBY ORDERED that any opposition to the Emergency Motion to Reopen Detention
12   Hearing (ECF NO. 16) must be filed or before April 8, 2020.
13          IT IS FURTHER ORDERED that a hearing on the Emergency Motion to Reopen Detention
14   Hearing (ECF NO. 16) is scheduled for 10:00 AM, April 14, 2020, in Courtroom 4B.
15          The hearing will be conducted partially by virtual video conference in Courtroom 4B. Defendant
16   will remain at Nevada Southern Detention Center and counsel will be in Courtroom 4B. IT IS FURTHER
17   ORDERED that defense counsel will have until April 8, 2020, at 3:00 p.m., to file a notice with the court
18   stating whether Defendant consents to appear via video conference for this hearing.
19          In lieu of a revised report, U.S. Pretrial Services is directed to provide the Court with a
20   supplemental memorandum setting forth its recommendation and, to the extent applicable, the suggested
21   conditions for temporary release.
22          DATED this 30th day of March, 2020.
                                                                 _________________________
23
                                                                 CAM FERENBACH
24                                                               UNITED STATES MAGISTRATE JUDGE

25
